NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            30-MAR-2022
                                            08:21 AM
                                            Dkt. 10 OAWST

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

   KAREN SHIRLIE ROSE and GLENN ROSE, Plaintiffs-Appellees, v.
       CITY AND COUNTY OF HONOLULU; UKULELE FESTIVAL HAWAII,
                  a Hawai#i Nonprofit Corporation;
      JOHN DOES 1-10; JANE DOES 1-10; DOE PARTNERSHIPS 1-10;
      DOE CORPORATIONS 1-10; DOE GOVERNMENTAL ENTITIES 1-10,
                       Defendants-Appellants


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 1CC191001099)


   ORDER APPROVING IN PART STIPULATION FOR DISMISSAL OF APPEAL
      (By: Ginoza, Chief Judge, Hiraoka and McCullen, JJ.)

          Upon consideration of the March 24, 2022 Stipulation
for Dismissal of Appeal Without Prejudice filed by Defendant-

Appellant Ukulele Festival Hawaii, the papers in support, and the

record, it appears that (1) the appeal has not been docketed;

(2) pursuant to Hawai#i Rules of Appellate Procedure Rule 42(a),

the parties stipulate to dismiss the appeal without prejudice and

bear their own attorneys' fees and costs; and (3) the stipulation
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

is dated and signed by counsel for all parties appearing in the

appeal.

            IT IS HEREBY ORDERED that the stipulation to dismiss

the appeal is approved in part, and the appeal is dismissed.1

The parties shall bear their own attorneys' fees and costs.

            DATED:   Honolulu, Hawai#i, March 30, 2022.

                                          /s/ Lisa M. Ginoza
                                          Chief Judge

                                          /s/ Keith K. Hiraoka
                                          Associate Judge
                                          /s/ Sonja M.P. McCullen
                                          Associate Judge




      1
         The appeal cannot be dismissed without prejudice because a dismissal
could, among other things, affect the parties' ability to appeal from prior
decisions or orders in this case. The parties may seek reconsideration of
this order.

                                      2